         Case: 4:20-cv-00106-JMV Doc #: 33 Filed: 06/03/21 1 of 1 PageID #: 105




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

GREGORY K. ALLEN, JR. (# 164049)                                                               PLAINTIFF

v.                                                                                   No. 4:20CV106-JMV

M.S.P. WARDEN SIMON, ET AL.                                                                DEFENDANTS


                       ORDER REQUIRING PLAINTIFF TO PROVIDE
                     IDENTIFYING INFORMATION FOR DEFENDANTS
                   “UNKNOWN WELLS/WEBB” AND “SGT. MCKENELLY”

        The court takes up, sua sponte, the matter of identifying and locating defendants “Unknown

Wells/Webb” and “Sgt. McKenelly” in this case to effect service of process. The Mississippi

Department of Corrections could not identify these defendants with the information provided. The

plaintiff, as the party initiating the suit, is ultimately responsible for providing sufficient information to

locate each defendant for service of process.

        It is, therefore, ORDERED, that, within 21 days from the date of this order, the plaintiff

provide the court with information sufficient to identify these two defendants. Failure to do so will

result in the dismissal of these defendants for inability to effect service of process.


        SO ORDERED, this, the 3rd day of June, 2021.


                                                           /s/ Jane M. Virden
                                                           UNITED STATES MAGISTRATE JUDGE
